Endicott, J.
It is provided in the Gen. Sts. c. 161, § 12, that whoever breaks and enters a building in the night-time with intent to commit the crime of larceny shall be punished by imprisonment in the state prison not exceeding twenty years ; and in § 14, that breaking and entering with like intent in the daytime shall be punished by imprisonment in the state prison not exceeding five years, or by fine and imprisonment in jail. These two sections impose different punishments, for distinct species of the same general crime, according as the offence is committed in the daytime or the night. The breaking and entering with intent to commit larceny must be alleged in an indictment found under either section. To convict under § 12, the indict*457ment must allege that it was done in the night-time, for that being an aggravation of the crime, and subjecting the party to the severer penalty, the crime with the aggravation must be charged and established. Hopkins v. Commonwealth, 3 Met. 460. But if the same general crime is charged without the aggravating circumstances, it is a good indictment under § 14, and it is not necessary to negative the aggravating circumstance by alleging that the crime was committed in the daytime. The crime heire is properly charged; the indictment sets forth the crime without the aggravation, and clearly indicates the punishment to be awarded. The words “in the daytime” in § 14, are not intended merely to give character to the offence and to describe it, but to distinguish it from the higher grade of the same offence committed in the night-time. Devoe v. Commonwealth, 3 Met. 316, 327. Commonwealth v. Squire, 1 Met. 258. Commonwealth v. Hamilton, 15 Gray, 480. Larned v. Commonwealth, 12 Met. 240, 243.
We are therefore of opinion that the allegation that the of-fence was committed in the daytime was not essential, and that-it was competent for the government to prove the breaking and entering with intent to commit larceny; whether in the daytime or night was immaterial; the defendant could only be convicted and be liable to punishment under § 14. If the jury were satisfied that it was done in the daytime, it came within the language of the section; if in the night-time, then proof of the aggravated offence would justify conviction for the offence of lower grade. The defendant cannot complain, if the offence was committed in the night-time, that he has been subjected to the lesser penalty;' and his conviction will be a bar to any subsequent indictment charging him with the same offence with the aggravating circumstance. Commonwealth v. Burke, 14 Gray, 100, and cases cited. The evidence as to the hour when the offence was committed becomes immaterial, and its competency need not be considered.
The defendant relies upon Commonwealth v. M’Laughlin, 11 Cush. 598. That case recognizes the' general rule above stated; but the court held that under two different statutes framed at different times, Rev. Sts. e. 126, § 14, and the St. of 1845, c. 28, relating to larceny from a vessel, the Legislature intended to *458make stealing from a vessel in the night-time a distinct and separate offence from that of stealing from a vessel in the daytime • and that evidence of the offence committed in the night-time was not competent under an indictment charging the larceny in the daytime. If that was the true construction of the two statutes, the decision was correct; but as the two statutes have since been embodied in the Gen. Sts. c. 161, § 15, where no distinction is made between offences committed in the day or night, it is unnecessary to consider the soundness of the construction. The case of Hopkins v. Commonwealth, 3 Met. 460, is cited in Commonwealth v. McLaughlin, in support of the decision. But Hopkins v. Commonwealth only decides that a party indicted for a simple larceny of property in a dwelling-house cannot be sentenced for an aggravated larceny; on the ground that, either through accident or design, under the Rev. Sts. c. 126, § 14, stealing in the night-time from a dwelling-house was not an aggravation of a simple larceny, but that stealing in the daytime was, and therefore that the plaintiff in error could not, under an indictment not charging the aggravation, be sentenced to the punishment imposed for the aggravated offence; and the aggravation must be charged in order that the increased penalty may be imposed. This is entirely in accordance with the decisions previously cited, and we cannot regard Commonwealth v. M'Laughlin as determining the question that stealing from a building is a separate and distinct offence, according as it is done in the night-time or the day.
The statements made by the defendant while testifying at a former trial were competent, either as admissions or for the purpose of contradicting him. They were voluntary statements, in regard to his connection with the transaction, and it is immaterial where or when they were made.
The indictment charges that the defendant “ with force and arms a certain building, to wit, the dwelling-house of Ignatius Sargent, did break and enter.” The evidence showed that the house was owned by Sargent and unoccupied. That he did not occupy it at the time as his dwelling was immaterial. He had the actual or constructive possession, or a general or special property in it. Gen. Sts. c. 172, § 12. The gist of the charge is that the defendant broke and entered a certain building, and *459for tlie purpose of identification merely, and not to give a legal character to it as a dwelling, it is alleged to be the dwelling-house of Sargent.
The rulings of the presiding judge were correct, and the entry must be Judgment on the verdict.